UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7409



JAMES CURTIS,

                                              Plaintiff - Appellant,

          and


JAMES VENABLE; DONALD POWELL; PAUL HICKMAN;
JOHN ALDRIDGE; MARK A. ADKINS; BOBBY WIDENER;
TERRELL C. WADE,

                                                          Plaintiffs,

          versus


L. M. SAUNDERS; V. GRANT, MRS.; DAY, Warden;
L. M. HUFFMAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-98-538-7)


Submitted:   February 10, 2000         Decided:     February 15, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
James Curtis, Appellant Pro Se. William W. Muse, Assistant Attor-
ney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Curtis appeals the district court’s order granting De-

fendants’ motion for summary judgment and denying relief on his 42

U.S.C.A. § 1983 (West Supp. 1999) complaint.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Curtis v. Saunders, No. CA-98-538-7 (W.D. Va. Sept. 15,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2